SO ORDERED.

SIGNED this 29th day of June, 2020.




____________________________________________________________________________




               For online use, but not print publication
           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS



In Re:

SOCIAL NETWORKING                             Case No. 18-10177
TECHNOLOGY, INC.,                             Chapter 7

                  Debtor.


DARCY D. WILLIAMSON, as
Chapter 7 Trustee of Social
Networking Technology, Inc.,
v.                                            Adv. No. 20-5036


COMCAST SPOTLIGHT, L.P.,

                  Defendant.

                   Memorandum Opinion and Order
                 Denying Defendant's Motion to Dismiss



              Case 20-05036   Doc# 29   Filed 06/29/20   Page 1 of 7
       This adversary proceeding is before the Court1 on Defendant's Motion to

Dismiss Complaint to Avoid and Recover Transfers pursuant to 11 U.S.C. §§ 502,

548, and 550.2 Plaintiff Darcy D. Williamson, as Chapter 7 Trustee of Debtor Social

Networking Technology, Inc. (hereafter Trustee), appears by Nicholas Zluticky and

Michael P. Pappas of Stinson LLP. Defendant Comcast Cable Communications

Management, LLC d/b/a Effectv (hereafter Comcast) appears by Brian M. Holland

and Benjamin C. Struby of Lathrop GPM LLP.

I. Background Facts and the Complaint

       Prepetition Debtor was a technology company producing artificial intelligence

driven digital content integrated with advertising. On February 12, 2018, the

Debtor filed a petition for relief under Chapter 7. The Trustee was appointed as the

Chapter 7 Trustee for the Debtor.

       The Trustee filed the Complaint on February 7, 2020. Count I, avoidance of

constructively fraudulent transfers pursuant to § 548(a)(1)(B),3 contains the



       1
         This Court has jurisdiction over the parties and the subject matter pursuant to 28
U.S.C. §§ 157(a) and 1334(a) and (b), and the Amended Standing Order of Reference of the
United States District Court for the District of Kansas that exercised authority conferred by
§ 157(a) to refer to the District's bankruptcy judges all matters under the Bankruptcy Code
and all proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order No. 13-1, printed in D. Kan. Rules of
Practice and Procedure (March 2018). Furthermore, this Court may hear and finally
adjudicate this matter because it is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)H).
There is no objection to venue or jurisdiction over the parties.
       2
           Doc. 7

       11 U.S.C. § 548(a)(1)(B). References to title 11 in the text shall be to the section
       3

number only.

                                              2


                    Case 20-05036   Doc# 29    Filed 06/29/20    Page 2 of 7
following allegations: Debtor made transfers to Comcast in the total amount of

$367,411.00, with the individual transfers identified by date, check number or

transaction type, amount, and clear date on an attached exhibit (collectively the

Transfers); that the Transfers constituted an interest of the Debtor in property; that

each transfer was made within two years before the petition date; that Debtor made

the Transfers in exchange for advertising services provided by Comcast, but the

value of Comcast's “services is substantially less than the value of the Transfers,

meaning Debtor did not receive reasonably equivalent value in exchange for the

Transfers;”4 that Debtor was insolvent when the Transfers were made; that

Debtor's insolvency at the time of the Transfers is evidenced by its inability to pay

its existing debts as they came due and by the fact that Debtor's assets were worth

significantly less than its liabilities, as shown on Debtor's bankruptcy schedules;

and therefore the Trustee may avoid, for the benefit of Debtor's estate, the

Transfers as fraudulent under § 548(a)1)(B).

      In Count II, the complaint alleges that the avoided Transfers may be

recovered from Comcast, the initial transferee, under § 550(a). In Count III, the

Trustee alleges that under § 502(d) any claim that Comcast holds against the

Debtor's bankruptcy estate should be disallowed unless and until Comcast returns

the value of the avoided Transfers to the Trustee.




      4
          Doc.1, 3.

                                            3


                  Case 20-05036   Doc# 29   Filed 06/29/20   Page 3 of 7
II. The Motion to Dismiss

        Comcast moves to dismiss under Rule7012(b)(6)5 arguing that the Trustee's

allegations in Count I of the Complaint, the predicate for recovery under the two

additional counts, "are threadbare and simply recite the elements of the cause of

action contained in section 548(a)(1)(B) of the Bankruptcy Code without providing

the requisite factual detail to establish a plausible cause of action,"6 as required by

Rule 8(a).7 The Trustee responds that the Complaint is sufficient under Rule 8(a).

III. Analysis

        The motion to dismiss under Rule 7012(b)(6) tests the sufficiency of the

Complaint under Rule 8(a)(2), which states “a pleading that states a claim for relief

must contain . . . a short and plain statement of the claim showing that the pleader

is entitled to relief.” Compliance serves to “give the defendant fair notice of what

the . . . claim is and the ground upon which it rests.” 8 The requirements of Rule 8

have been established by two decisions of the United States Supreme Court, Iqbal9




        Fed. R Bankr. P. 7012(b), making Fed. R. Civ. P. 12(b)(6) applicable in adversary
        5

proceedings.
        6
            Doc. 8, 5.
        7
            Fed. R. Civ. P. 8(a), made applicable to adversary proceedings by Fed. R. Bankr. P.
7008.

        Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554 (2007)(quoting Conley v. Gibson,
        8

355 U.S. 41, 47 (1957)).
        9
            Ascroft v. Iqbal, 556 U.S. 662 (2009).

                                                     4


                    Case 20-05036      Doc# 29       Filed 06/29/20   Page 4 of 7
and Twombly.10 The parties cite numerous decisions applying these requirements

to § 548 claims. Not surprisingly, there are cases supporting both parties, but the

Court does not find them helpful.

       As construed by the Supreme Court, Rule 8 does not require “detailed factual

allegations,” but it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action.”11 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”12

       The sufficiency of a complaint must be evaluated in light of the nature of the

claims made. To recover on a claim for avoidance of a constructively fraudulent

conveyance under § 548 the trustee must prove that the debtor had an interest in

property; that a transfer of that interest occurred within two years of the filing of

the bankruptcy petition; that the debtor was insolvent at the time of the transfer or

was rendered insolvent by the transfer; and debtor received less than reasonably

equivalent value for the transfers.

       Comcast contends the allegations of two of these elements are insufficient.

The first contention is that the Complaint lacks sufficient factual allegations

regarding the claim that Comcast received transfers from the Debtor in exchange



       10
            Twombly, 550 U.S. at 544.
       11
            Id.. at 555.
       12
            Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

                                               5


                   Case 20-05036     Doc# 29    Filed 06/29/20    Page 5 of 7
for less than reasonably equivalent value. The Court rejects this contention. The

Complaint identifies five transactions by amount, transaction type (three checks,

one wire transfer, and one EFT payment), and specific dates between June and

August 2017. It alleges that services were provided in exchange, but the value of the

services was substantially less than the value of the Transfers. The allegation of

constructive fraud is plausible.

      Comcast Defendant also contends that the factual allegations of insolvency

are insufficient. The Court also rejects this argument. The allegation that the

Debtor was insolvent when the Transfers were made is supported by reference to

Debtor’s bankruptcy schedules, which were submitted under oath. They show total

assets of $1,581,649.98, comprised primarily of accounts receivable. Claims of

$2,010,978.00 are secured by all assets; priority unsecured claims are $10,513.64;

and nonpriority unsecured claims are $43,217,248.51. The allegation of insolvency

is very plausible.

      The Court observes that constructive fraudulent transfer claims under § 548

are not complex. The Complaint in this case is similar to numerous complaints that

have come before this Court. The allegations give Comcast fair notice of the claim

and its factual basis.

      The Court denies Comcast’s motion to dismiss Count I. Comcast’s motion to

dismiss Counts II and III is premised upon the dismissal of Count I. Since that

count will not be dismissed, the motion to dismiss Counts II and III is also denied.



                                             6


               Case 20-05036       Doc# 29   Filed 06/29/20   Page 6 of 7
IV. Conclusion

      For the forgoing reasons, Comcast’s motion to dismiss the Complaint is

denied.

      It is so ordered.

                                         ###




                                          7


              Case 20-05036    Doc# 29    Filed 06/29/20   Page 7 of 7
